Exhibit 10.2

 

AMENDMENT NUMBER 3 TO
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NUMBER 3 TO RECEIVABLES PURCHASE AGREEMENT, dated as of March 30,
2010 (this “Amendment”), is entered into by and among FOUNTAIN CITY FINANCE,
LLC, a Delaware limited liability company (the “Seller”), ENTERPRISE FUNDING
COMPANY LLC, a Delaware limited liability company (“Enterprise Funding”), as an
Investor, BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking association
(“Bank of America”), as a Bank and as the agent (the “Agent”) for the Investors
and the Banks, DST SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the
Parent and the Servicer, and each of the parties named on Schedule I hereto as
Originators.  Capitalized terms used and not otherwise defined herein are used
as defined in the Receivables Purchase Agreement (as defined below).

 

WHEREAS, the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of May 21, 2009 (as amended through the date hereof, the
“Receivables Purchase Agreement”);

 

WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.           Amendments.  Effective as of the Effective Date (as defined
below), the following amendments are made to the Receivables Purchase Agreement:

 

(a)           The definition of “Purchase Limit” in Section 1.01 of the
Receivables Purchase Agreement is hereby amended by deleting, in its entirety,
the date “March 31, 2010” therein and replacing, in its entirety, such date with
“April 30, 2010”.

 

(b)           Section 2.01(e)(ii) of the Receivables Purchase Agreement is
hereby amended by deleting, in its entirety, each reference to the date
“March 31, 2010” and replacing, in its entirety, each such reference with
“April 30, 2010”.

 

SECTION 2.           Effective Date.  This Amendment shall become effective as
of the date (the “Effective Date”) that the Agent shall have received
counterparts hereof duly executed by each of the parties hereto.

 

SECTION 3.           Miscellaneous.

 

(a)           References in Receivables Purchase Agreement.  Upon the
effectiveness of this Amendment, each reference in the Receivables Purchase
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be a reference to the

 

--------------------------------------------------------------------------------


 

Receivables Purchase Agreement as amended hereby, and each reference to the
Receivables Purchase Agreement in any other Transaction Document or any other
document, instrument or agreement, executed and/or delivered in connection with
any Transaction Document shall mean and be a reference to the Receivables
Purchase Agreement as amended hereby.

 

(b)           Effect on Receivables Purchase Agreement.  Except as specifically
amended hereby, the Receivables Purchase Agreement shall remain in full force
and effect.  This Amendment shall not constitute a novation of the Receivables
Purchase Agreement, but shall constitute an amendment thereof.

 

(c)           No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Person under the Receivables Purchase Agreement or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein.

 

(d)           Fees and Expenses.  The Seller and DST Systems agree to pay all
costs, fees, and expenses (including, without limitation, reasonable attorneys’
fees and time charges of attorneys) incurred by the Agent and/or the Investor in
connection with the preparation, execution and enforcement of this Amendment.

 

(e)           Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

(f)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page by facsimile or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

(g)           Headings.  The descriptive headings of the various sections of
this Amendment are inserted for convenience of reference only and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.

 

(h)           Amendments.  This Amendment may not be amended or otherwise
modified except as provided in the Receivables Purchase Agreement.

 

(i)            GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

SELLER:

FOUNTAIN CITY FINANCE, LLC

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President

 

 

 

 

 

 

PARENT:

DST SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, CFO and Treasurer

 

 

 

 

 

 

SERVICER:

DST SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, CFO and Treasurer

 

 

 

 

 

 

ORIGINATORS:

DST SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, CFO and Treasurer

 

 

 

 

 

 

 

DST HEALTH SOLUTIONS, INC.

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

DST OUTPUT, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, Asst. Sec. and Treasurer

 

[Signature Page to Amendment 3 to Receivables Purchase Agreement - DST Systems]

 

--------------------------------------------------------------------------------


 

 

DST OUTPUT CENTRAL, LLC

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, Asst. Sec. and Treasurer

 

 

 

 

 

 

 

DST OUTPUT EAST, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, Asst. Sec. and Treasurer

 

 

 

 

 

 

 

DST OUTPUT WEST, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, Asst. Sec. and Treasurer

 

 

 

 

 

 

 

DST OUTPUT GRAPHICS, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, Asst. Sec. and Treasurer

 

 

 

 

 

 

 

DST TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

DST STOCK TRANSFER, INC.

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

[Signature Page to Amendment 3 to Receivables Purchase Agreement - DST Systems]

 

--------------------------------------------------------------------------------


 

 

DST GLOBAL SOLUTIONS NORTH AMERICA LTD.

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

DST HEALTH SOLUTIONS, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

DST MAILING SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Assistant Treasurer

 

 

 

 

 

 

 

ISPACE SOFTWARE TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

ARGUS HEALTH SYSTEMS, INC.

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

DST DIRECT, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, Asst. Sec. and Treasurer

 

[Signature Page to Amendment 3 to Receivables Purchase Agreement - DST Systems]

 

--------------------------------------------------------------------------------


 

 

DST OUTPUT ELECTRONIC SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, Asst. Sec. and Treasurer

 

 

 

 

 

 

 

DST TASS, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President, Asst. Sec. and Treasurer

 

 

 

 

 

 

 

DST WORLDWIDE SERVICES, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

DSTI MOSIKI, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

DST RETIREMENT SOLUTIONS, LLC

 

 

 

 

 

 

By:

/s/ Kenneth V. Hager

 

 

Name: Kenneth V. Hager

 

 

Title:   Vice President and Treasurer

 

[Signature Page to Amendment 3 to Receivables Purchase Agreement - DST Systems]

 

--------------------------------------------------------------------------------


 

INVESTOR:

ENTERPRISE FUNDING COMPANY LLC

 

 

 

 

 

 

By:

/s/ Bernard J. Angelo

 

 

Name: Bernard J. Angelo

 

 

Title:   Vice President

 

 

 

 

 

 

AGENT:

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

 

By:

/s/ Jeremy Grubb

 

 

Name: Jeremy Grubb

 

 

Title:   Vice President

 

 

 

 

 

 

BANK:

BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Jeremy Grubb

 

 

Name: Jeremy Grubb

 

 

Title:   Vice President

 

[Signature Page to Amendment 3 to Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Originators:

 

DST Systems, Inc.

 

DST Output, LLC

 

DST Output Central, LLC

 

DST Output East, LLC

 

DST Output West, LLC

 

DST Output Graphics, LLC

 

DST Technologies, Inc.

 

DST Stock Transfer, Inc.

 

DST Mailing Services, Inc.

 

DST Output Electronic Solutions, Inc.

 

DST Worldwide Services, LLC

 

DST Retirement Solutions, LLC

 

Argus Health Systems, Inc.

 

DST Direct, LLC

 

DST Health Solutions, Inc.

 

DST Heath Solutions, LLC

 

DST Global Solutions North America Ltd. (f/k/a DST International North America
Ltd.)

 

DSTi Mosiki, LLC

 

iSpace Software Technologies, Inc.

 

DST TASS, LLC

 

--------------------------------------------------------------------------------